DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on November 20, 2020.  As directed by the amendment, Claims 1, 15, 18, 21, 23, and 24 have been amended.  Claim 27 is a new claim.  Claim 7 has been canceled.  By Examiner’s Amendment, Claims 2 and 24 have been canceled.  Claims 1, 4-6, 8-11, 15-18, 21-23, and 25-27 allowable over the prior art.
Regarding the Office Action filed August 21, 2020:
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.
Claims 1, 4-6, 8-11, 15-18, 21-23, and 25-27 are allowable over the prior art.  See Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Freda on March 1, 2021.


REPLACE Claim 1 with the following:
A dry powder inhaler, comprising:
a housing having a lower housing part defining at least one air inlet, at least one air outlet, and a first direction extending between the at least one air inlet and the at least one air outlet; 
at least one container disposed in the lower housing part, the at least one container having a cavity configured for a dry powder drug; 
a chamber present in the lower housing part and disposed above the at least one container in a second direction extending perpendicular to the first direction, the chamber configured for deaggregation of the dry powder drug after emptying of the dry powder drug from the cavity; 
wherein upon inhalation by a user at the at least one air outlet, air flows from the at least one air inlet into and through the chamber to empty the dry powder drug from the cavity and convey the dry powder drug to the at least one outlet; 
wherein a length of the chamber in the first direction is greater than a total length spanned by the at least one container in the first direction; 
wherein a width of the chamber in a third direction is greater than a total width spanned by the at least one container in the third direction;  
wherein the third direction extends perpendicular to the first direction and perpendicular to the second direction; 
wherein the housing comprises an upper housing part connectable with the lower housing part to define the at least one air inlet and the at least one air outlet;

the air is flowable into the cavity exclusively via the chamber.

REPLACE Claim 15 with the following:
A method of emptying a powder from an inhaler, comprising:
inhaling air through an inlet of a housing of the inhaler in a first direction towards an outlet of the housing; 
passing a flow of the air into and through a chamber disposed adjacent to a powder-containing cavity of at least one container to empty the powder from the cavity in a direction opposing the first direction, the chamber present in a lower housing part of the housing and disposed above the cavity in a second direction extending perpendicular to the first direction, the chamber having a length in the first direction and a width in a third direction that are greater than a total length in the first direction and a total width in the third direction spanned by the at least one container, the third direction extending perpendicular to the first direction and perpendicular to the second direction; 
conveying a mixture of the air and the powder out of the chamber to the outlet; 
wherein the housing comprises an upper housing part connectable with the lower housing part to define the inlet and the outlet; 
wherein the chamber is disposed exclusively above the cavity of the at least one container in the second direction; and 
the air is flowable into the cavity exclusively via the chamber.

REPLACE Claim 18 with the following:
A dry powder inhaler, comprising:
a housing including a lower housing part and an upper housing part connected to the lower housing part, the upper housing part and lower housing part both defining at least one air inlet, at least one air outlet, and a longitudinal air flow path extending between the at least one air inlet and the at least one air outlet; 
the lower housing part including (i) an upper portion at least partially defining the air flow path, (ii) a lower portion defining a container receptacle, and (iii) an intermediate portion disposed between and connecting the upper portion and the lower portion; 
at least one container disposed in the container receptacle of the lower housing part, the at least one container defining a cavity configured to releasably retain a dry powder drug;
the intermediate portion of the lower housing part at least partially defining a chamber, the chamber disposed (i) exclusively above the cavity of the at least one container and (ii) exclusively below the longitudinal air flow path relative to the upper housing part, the chamber structured and arranged to facilitate deaggregation of the dry powder drug after emptying of the dry powder drug from the cavity; and 
wherein air is flowable into and out of the cavity exclusively via the chamber such that, upon inhalation by a user at the at least one air outlet, the air flows from the at least one air inlet into and through the chamber to empty the dry powder drug from the cavity and convey the dry powder drug to the at least one air outlet.
CANCEL Claim 2
CANCEL Claim 24
REPLACE “according to claim 2” with --according to claim 1-- (Claim 8, Line 1)
REPLACE “according to claim 2” with --according to claim 1-- (Claim 9, Line 1)
REPLACE “according to claim 2” with --according to claim 1-- (Claim 11, Line 1)

Reasons for Allowance
Claims 1, 4-6, 8-11, 15-18, 21-23, and 25-27 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a dry powder inhaler with a housing and an upper housing part connectable to a lower housing part and defining the inlet and the outlet; at least one container disposed in the lower housing part; the lower housing part having a chamber that is disposed exclusively above a cavity of the at least one container and the cavity configured for a dry powder drug; the air flowable into the cavity exclusively via the chamber; the width of the chamber in a third direction is greater than a total width spanned by the at least one container in the third direction.  The prior art does not anticipate and/or make obvious the combination of components listed above.
Claim 15 discusses a method of emptying powder from an inhaler with a chamber disposed adjacent to a powder containing cavity of at least one container; the chamber present in a lower housing part of the housing; the chamber having a length in a first direction and a width in a third direction that are greater than a total length in the first direction and a total width in the third direction spanned by the at least one container; the housing comprises an upper housing part connectable with the lower housing part to define the inlet and the outlet; the chamber is disposed exclusively above the cavity of the at least one container; and the air is flowable into the cavity exclusively via the chamber.  The prior art does not anticipate and/or make obvious the combination of components listed above.

Claims 4-6, 8-11, 16-17, 21-23, and 25-27 are allowable due to their dependency on allowed Claims 1, 15, and 18.
Several prior art similar to the claimed invention are discussed below:
Widerstrom (US 7,533,668) discusses a disposable inhaler for administering medicament.  Widerstrom does teach about an upper and lower housing part but does not have the chamber within the lower housing part that is above the cavity.  The prior art Briant (US 2011/0083667) was used to address this missing chamber feature.  However, Widerstrom does not disclose or teach the air flowable in the cavity exclusively via the chamber.  Widerstrom’s cavity or depression has an aperture that leads to the underside of the depression, making the air flow both under and over the cavity.  Modifying Widerstrom to only have air flow above the cavity would make the device inoperable since the aperture is needed for proper air flow through the cavity and is a critical element of the device.  Therefore, Widerstrom does not disclose the claimed 
Lastow (WO 2010/021589) discusses an inhaler with an outlet cover and a sealed medicament-containing cavity.  Although the air flow of Lastow is above the cavity of the container, Lastow fails to disclose an upper and lower housing part that is connectable with each other and both defining the inlet and outlet.  Making the upper and lower housing parts to be separate components connectable with each other would be unreasonable to do due to the structure of the device and would destroy the device.  Further, it is unreasonable to make both upper and lower housing parts to define the inlet and outlet while also being separate components that are connectable since it would require drastic changes to the structure of the device.  Therefore, Lastow does not disclose the claimed invention of Claim 1.  Lastow similarly does not disclose the claimed invention of Claims 15 and 18 due to the reasoning mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785